ACCEPTED
                                                                                                                         01-14-00336-CR
                                                                                                              FIRST COURT OF APPEALS
                                                                                                                      HOUSTON, TEXAS
                                                                                                                    7/10/2015 5:43:00 PM
                                                                                                                   CHRISTOPHER PRINE
                                   DISTRICT ATTORNEY’S OFFICE                                                                     CLERK
                                                 Fort Bend County, Texas


                                                                                                FILED IN
JOHN F. HEALEY, JR.                                                                      1st COURT OF APPEALS
                                                                                                         (281) 341-4460
                                                                                             HOUSTON, TEXAS
   District Attorney                                                                                   Fax (281) 238-3340
                                                                                         7/10/2015 5:43:00 PM
                                                                                         CHRISTOPHER A. PRINE
       July 10, 2015                                                                             Clerk

       Mr. Christopher A. Prine, Clerk
       First Court of Appeals
       301 Fannin Street
       Houston, TX 77002-2066

       RE: Gentry v. State, Nos. 01-14-00335-CR and 01-14-00336-CR

       Dear Mr. Prine:

       In conformance with the Court’s order granting the extension of time to file, no
       further extensions, the State files its appellate brief in the above-referenced cause.

       In preparing its answer to Point of Error One, the State used the copy of the
       reporter’s record of the certification hearing provided by Appellant’s attorney. This
       record was not filed. Because the State believes that the certification of a fourteen-
       year-old juvenile is a serious matter, it filed a motion with the Court to have the
       reporter’s record filed. The State has since spoken with the court reporter, who
       related that the record sent to Appellant’s attorney was a draft, and that she would be
       filing a master index volume and an exhibits volume, as well as correcting the names
       of certain witnesses and more carefully proofing the record. Thus, it is possible that
       the record references reflected in the State’s brief may not correspond to the
       reporter’s record, to be filed with this Court. The State will file a motion to amend
       this section of the brief to conform the record references to the reporter’s record, if
       necessary.

       Please bring this letter to the attention of the panel and file this letter amongst the
       papers of this cause. Thank you for your usual prompt and courteous attention.

       Sincerely,

       /s/ Gail Kikawa McConnell
       Assistant District Attorney
       Cc: Michael Diaz, Appellant’s Attorney
                Mailing: 301 Jackson  1422 Eugene Heimann Circle, Suite 20234  Richmond, Texas 77469-3108